Citation Nr: 1739802	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  05-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for the purpose of accrued benefits. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine, for the purpose of accrued benefits.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, for the purpose of accrued benefits.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability with blood clots, to include a temporary total evaluation due to hospitalization, for the purpose of accrued benefits.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  He died in May 2016, and the Board subsequently dismissed his appeal in a June 2016 decision.  The appellant is the Veteran's daughter, who filed a request for substitution in June 2016.

This appeal is before the Board of Veterans' Appeals (Board) from May 2005, June 2006, April 2014, and December 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference regarding the issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU.  A transcript is included in the claims file.

In July 2008, the Board reopened the Veteran's appeal for service connection for an acquired psychiatric disability and remanded it along with his appeal for a TDIU with instruction to take the necessary steps to attempt to verify the Veteran's reported stressor, and to provide a VA examination if such stressor can be verified.  VA issued a March 2010 formal finding that the stressor could not be verified and no examination was therefore conducted.  In August 2010, the Board remanded the claims again with instruction to provide a VA examination in light of amended regulations.  An examination was conducted in November 2010.  The Board is therefore satisfied that the instructions in its remands of July 2008 and August 2010 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine, whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, whether new and material evidence has been received to reopen a claim for service connection for a heart disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disability was not related to service, and psychosis did not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.160, 3.303, 3.304, 3.307, 3.309, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims service connection for the Veteran's claimed acquired psychiatric disability for accrued benefits purposes.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor the appellant has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the appellant in deciding this appeal.

Accrued benefits are periodic monetary benefits authorized under law administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  A claim for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

Under DSM-IV, a stressor is a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Military records indicate that the Veteran did not serve in combat or overseas.

Service treatment records do not reflect any symptoms of or treatment for any mental health disabilities.  The Veteran underwent an examination in October 1969 which ultimately led to his medical discharge due to a knee disability.  At this examination, no psychiatric abnormalities were noted.

VA treatment records reflect that in March 2002 the Veteran reported depression and was diagnosed with such.  In May 2002 he reported suicidal ideation with a plan since his wife returned to substance abuse.  He denied any prior suicidal ideation.  He stated that his change in mood was mainly brought about due to partner relational problems that had been ongoing.  He was initially diagnosed with a single moderate major depressive episode, alcohol dependence in remission, cocaine abuse in remission, and partner-relational problem.  The next day he denied symptoms of depression and was diagnosed with adjustment disorder with depressed mood and a personality disorder in addition to his existing substance abuse diagnoses in remission.

In a September 2002 statement the Veteran reported that he suffered from depression and probably PTSD.  He stated that he had been hospitalized for his mental health in May 2002 and that he had served in combat in Vietnam.

VA treatment records reflect that in October 2002 the Veteran was diagnosed with major depressive disorder with a history of substance abuse and a personality disorder not otherwise specified with dependent and antisocial traits.  He reported being depressed on and off for the prior 10 years.  He stated that he had feelings of guilt about being alive while the rest of his platoon died in combat, and that these feelings cause flashbacks.  He explained that he was injured in training and was never deployed to Vietnam.

In a December 2002 statement the Veteran provided two names of members of his platoon whom he stated were killed in action in September 1970.

VA treatment records reflect that in June 2003 the Veteran reported depression, anxiety, hypervigilance, avoidance, and irritability.  He stated that while in service he experienced significant and repeated traumatic events both threatening his safety and causing him to witness deaths.  He reported a separate injury that happened after he returned from the war.  He was diagnosed with chronic severe PTSD.  In June 2004 he reported contemporary stressors including the break of his marriage.  He reported that he did one tour of duty in Vietnam and saw combat as an infantryman.  He reported two ambushes and witnessing the death of at least 10 comrades.  He reported flashbacks to these combat experiences.  Based on these reports, he was diagnosed with chronic moderately severe PTSD.  In July 2005 he continued treatment for PTSD, and reported that he would be suicidal if his TDIU claim was not granted.  At PTSD treatment in September 2005 he reported recurrent nightmares involving body bags.  At PTSD treatment in December 2005 he reported that his mood symptoms were in large part related to his physical disability, specifically the denial of TDIU claim.

In his December 2005 claim to reopen, the Veteran reported that he had never served in Vietnam.  He stated that his PTSD began in 1969.

VA treatment records reflect that in January 2006 the Veteran reported bad dreams of combat.  His PTSD diagnosis was continued.  In February 2006 he reported that his medication improves his sleep but has not dramatically helped in regards to nightmares and flashbacks.  At March 2006 treatment for PTSD he reported increased depression and two suicide attempts.  He was voluntarily admitted for inpatient treatment.  He reported being depressed for 6 weeks due to his girlfriend's refusal to move out of his apartment.  He was diagnosed with a substance-induced mood disorder, polysubstance abuse (cocaine, marijuana, alcohol), and a history of PTSD.  The record was subsequently amended to consider the possibility of malingering.  Days after admission, he asked what his discharge diagnosis would be.  His psychiatrist opined that is primary problem is substance abuse, he asked why he had "dreams about those guys" if he did not have PTSD.  The psychiatrist noted that his psychological testing indicated extreme exaggeration of his symptoms which, along with substance abuse, made other diagnoses difficult to entertain.  His intake diagnosis was unchanged at discharge, noting that psychological testing revealed excessive exaggeration of symptoms with high scores in paranoia and schizophrenia which did not match his clinical presentation.  In April 2006 the Veteran was admitted to inpatient care after reporting homicidal ideation.  He was diagnosed with a substance-induced mood disorder and polysubstance abuse (cocaine, marijuana, alcohol).  On discharge he was noted to have no clear psychopathology other than mood symptoms in the context of substance intoxication.  

In an April 2006 statement, the Veteran reported that one of his stressors for PTSD is that the unit he was supposed to be assigned to was sent to Vietnam and everyone was killed.  He never went because he was injured prior to departure.

VA treatment records reflect that in July 2006 the Veteran continued to be treated for substance-induced mood disorder, along with diagnoses of cocaine dependence, alcohol abuse, cannabis dependence, and malingering.  He admitted continuing substance abuse.  In October 2006 he reported flashbacks and stated that he suffered from PTSD from being exposed to Agent Orange.  In November 2006 he reported suicidal ideation the day he was discharged from a substance abuse treatment program for screening positive for cannabis.  His physician was unsure if the suicidal ideation was legitimate, but he was nevertheless admitted for four days.  He was again treated for substance-induced mood disorder in February 2007.  

South Carolina Department of Corrections treatment records reflect that in July 2007 the Veteran reported symptoms related to PTSD from combat in Vietnam.  He was diagnosed with PTSD with a notation that intensity was not clinically significant.  In an August 2007 sick call, the Veteran reported knee pain that started when he was wounded in Vietnam.

In January 2008, VA issued a formal finding of a lack of information required verifying stressors in connection to the Veteran's PTSD claim.  Specifically, VA determined that the information required to corroborate the stressful events described was insufficient to send to JSRRC or to allow for meaningful research of Marine Corps or National Archives and Records Administration records.

VA treatment records reflect that in May 2008, the Veteran reported to the emergency room with thoughts of suicide after being released from jail that morning.  He reported that he had seen all his buddies get killed.  He was diagnosed with mixed adjustment disorder and admitted.  During the course of his treatment he was given a rule-out diagnosis of PTSD.  He was discharged with a diagnosis of depressive disorder and alcohol dependence in remission.  

At his May 2008 hearing, the Veteran reported that his PTSD was caused by him finding out that his whole platoon got wiped out in Vietnam.  He stated that he was not sent with his platoon to Vietnam because of a leg injury.  He stated that this caused him nightmares and flashbacks, with symptoms beginning in 1985 when he got divorced from his first wife, whom he was physically abusing.

VA treatment records reflect that in June 2008 the Veteran again reported that he had witnessed the death of his friends in Vietnam, and that this was causing depression.  In August 2008 he reported continued thoughts of suicide but without a plan.  He was diagnosed with schizoaffective illness, perhaps substance induced, dementia versus pseudo-dementing process, and polysubstance dependency in remission.

In a September 2008 statement, the Veteran reported that in November 1970 he found out that his company had been killed in Vietnam in September 1970.  He provided the names of two service members he knew who had been killed.

VA treatment records reflect that in November 2008 the Veteran presented to the emergency room with suicidal ideation.  He stated he had recently put a gun in his mouth.  He reported that he kept having flashbacks from Vietnam.  He was diagnosed with suicidal ideation and substance abuse.  In March 2009 he presented to the emergency room with suicidal ideation and a plan.  He reported flashbacks from his war experience.  He was admitted for one week.  His discharge diagnosis was cocaine dependence, cannabis dependence, and substance-induced mood disorder.  

In an August 2009 statement, the Veteran reported that he feels guilty for not being alongside his friends when they died in Vietnam, and that he cannot sleep at night because of this.

VA treatment records reflect that in November 2009 the Veteran again reported suicidal ideation with a plan to jump into traffic.  He reported being triggered by news reports of death in Afghanistan, but his psychiatrist noted that he denied nightmares, avoidance behaviors, or hypervigilance.  He additionally reported a recent stressor of financial instability.  He was admitted for approximately one week.  His diagnoses throughout were substance-induced mood disorder, with cocaine dependence in remission, alcohol dependence, and marijuana dependence.  

In a December 2009 statement, the Veteran reported that his triggers began when he saw bodies floating in New Orleans.  He further stated that he shot his wife in 1985 and that this was due to his training in service.

In a January 2010 letter, the Veteran's VA treating psychiatrist stated that his severe social and occupational dysfunction due to schizoaffective disorder makes him unable to seek and maintain employment.  Etiology was not addressed.

In a January 2010 statement, the Veteran reported that his stressor was in November 1970 when he found out about the death of his two friends in Vietnam.  In this statement, he reported that the two men served in different units, and that one was killed in October 1970 and the other was killed in November 1970.

VA treatment records reflect that in in January 2010 the Veteran reported that seeing bodies on television reminded him of his military experience.  Specifically, he reported that he was stationed in California and had a job bagging bodies from Vietnam.  He reported recent suicidal ideation.  He was involuntary admitted to inpatient psychiatry.  His February 2010 discharge diagnosis was alcohol dependence, cannabis dependence, cocaine dependence in early full remission, and anxiety disorder.

In March 2010, VA again issued a formal finding of a lack of information required verifying stressors in connection to the Veteran's PTSD claim.  Specifically, VA again determined that the information required to corroborate the stressful events described was insufficient to send to JSRRC or to allow for meaningful research of Marine Corps or National Archives and Records Administration records.

VA treatment records reflect that in April 2010 the Veteran was clinically stable with a diagnosis of anxiety disorder with a history of polysubstance dependence in remission.  In May 2010, he requested to see his psychiatrist.  When told the psychiatrist was not in, he stated that he was suicidal and needed to speak with someone.  Another VA psychiatrist came to speak to him, and he stated that he was not suicidal but wanted a referral for a compensated work therapy program.  The psychiatrist instructed him that it was inappropriate to manipulate staff in this manner.

The Veteran underwent a VA examination in November 2010.  He reported that in 1970 he heard that two of his fellow soldiers had been killed in Vietnam.  He further reported that he saw one soldier hit another with a water hose, but he did not fear for his life in this situation.  He denied combat experience or having served in Vietnam.  The examiner noted that the Veteran's responses to questions regarding substance abuse were questionable because he changed his answers when presented with feedback suggesting that records contradicted his reports.  The examiner diagnosed alcohol and cocaine dependence as well as cannabis dependence.  The examiner explained that the Veteran did not have PTSD because he did not describe any stressor that would have resulted in PTSD.  Specifically, hearing news that his platoon had been killed is not a valid stressor because the Veteran did not witness it.  Furthermore, the examiner explained that although the Veteran reported irritability, isolation, sleep difficulties, and worrying, it was difficult to determine whether these symptoms were substance-induced or if they represented a general anxiety disorder diagnosis.  

VA treatment records reflect that in January 2012 the Veteran reported to the emergency room with suicidal ideation.  He reported that financial worries and debts were what caused him to want to die.  He discharged himself against medical advice two days later with discharge diagnoses of suicidal ideation and mood disorder.  In June 2012 he again reported suicidal ideation, was diagnosed with depression, and admitted for two days.  In December 2014 he reported depression and suicidal ideation with a plan to walk into traffic.  He was admitted for 12 days and reported being depressed about his failing health.  As discharge approached, he reported that his address was in his girlfriend's name, that she was involved with drugs, and that he was therefore homeless.  He was diagnosed with depressive disorder due to another medical condition with depressive issues, alcohol use disorder, cannabis use disorder, and cocaine use disorder.  In January 2015 he reported depression and anxiety for many years on and off.  He was diagnosed with unspecified depressed disorder and unspecified anxiety disorder.  It was noted that he had not been seen in regular mental health outpatient treatment since March 2012.  In April 2015 while being evaluated for chest pain he again reported suicidal ideation with a plan to walk into traffic.  He was admitted and diagnosed with depressive disorder due to another medical condition.  He reported that his stressor was being denied 100 percent service connection and associated financial stress.  He stated that if he had been granted a TDIU then that would resolve both his suicidality and depression.  In an April 2015 letter, the Veteran's VA treating psychiatrist stated that he was currently on the inpatient psychiatric unit due to exacerbation of symptoms and drug abuse.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability was related to service or manifested as psychosis within one year of separation.  Specifically, the Veteran was in general an unreliable historian and his reports of symptoms and causes were not credible.  While he was treated at times for PTSD, this treatment was based on his reports that he suffered traumatic experiences in Vietnam.  Military records and the Veteran's own statements elsewhere in the record clearly establish that he had no overseas service.  Similarly, his less fanciful reports of trauma were equally inconsistent, beginning with an assertion that the whole platoon he trained with was wiped out in Vietnam, to two friends of his dying in an attack, to two friends dying on separate occasions.  In essence, his reported trauma is survivor's guilt, whether he described himself as the lone survivor from his platoon or whether he simply described the near-universal experience of knowing someone who died in Vietnam.  His reports of suicidal ideation were equally suspect, as noted by his treating psychiatrists who questioned such reports and added a diagnosis of possible malingering.  Whether such suspected malingering is evidence of a psychiatric disability in and of itself is not clear, but there remains no credible evidence of a relationship between any psychiatric disability and service.  Medical opinions and diagnoses which find such a relationship are based on reports from the Veteran that the Board does not credit.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability was related to service or manifested as psychosis within one year of separation.  Service connection is therefore denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, for the purpose of accrued benefits, is denied.


REMAND

The Board finds that remand is necessary for the remaining issues on appeal. 

An April 2014 rating decision denied the Veteran's claim for an increased rating for degenerative arthritis of the lumbar spine and his claim to reopen service connection for a left hip disability.  The Veteran's representative at the time submitted an April 2015 notice of disagreement.  A December 2014 rating decision denied reopening of the Veteran's claim for service connection for a heart disability, and his associated claim for a temporary total evaluation.  His representative at the time submitted a February 2015 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to these issues.  The Board notes that in a May 2017 statement, the appellant made reference to four open appeals at the time of the Veteran's death.  The Appellant's substitution form appears to relate to all open claims.

The Board therefore finds that the Veteran's disagreements have not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the remanded claims, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the appellant regarding the issues of entitlement to an increased evaluation for degenerative arthritis of the lumbar spine, whether new and material evidence has been received to reopen claims for service connection for a left hip disability and a heart disability, and entitlement to a TDIU.  If, and only if, the appellant perfects the appeal to any issues, it must be returned to the Board for appellate review.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal as to the issue of entitlement to TDIU.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


